On Motion to Dismiss.
SOMMEERVILLE, J.
[1] Motion has been made to dismiss this application for a writ of review, on tne ground that the record fails to show that rehearing had been asked for in the Court of Appeal, and had been refused, In answer to this motion, counsel for applicant files affidavit to the effect that he instructed the clerk of the Court of Appeal to insert in the record a certified copy of an extract from the minutes, showing that a rehearing had been refused. To the answer to the motion to dismiss is annexed a certified extract from the minutes, reciting that the application for a rehearing had been denied. Under the circumstances, we think that there has been a sufficient compliance with rule 12 (47 South. vii) of this court, and the motion to dismiss is therefore denied.